DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, recites the limitations “the number of tin atoms”, “the number of indium atoms”, and “the number of the tin atoms in the heating element” are insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the limitations “the number of tin atoms”, “the number of indium atoms”, and “the number of the tin atoms in the heating element” are interpreted to be a number of tin atoms, a number of indium atoms, and a number of tin atoms in the heating element.

Regarding claim 4, the phrase "assuming" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
For the purpose of examination, the claim limitation “crystal grains of the heating element have an average size of 150 nm to 500 nm, assuming that a size of each crystal grain is a diameter of a perfect circle having an area equal to a projected area of each crystal grain in a specific direction” will be interpreted to be “crystal grains of the heating element have an average size of 150 nm to 500 nm”.

Regarding claim 6, the limitation “an internal stress of the heating element as measured by an X-ray stress measurement method is 20 to 650 MPa” is indefinite, since the heating element is not pressed by other structure or is expanding from inside of the heating element according to the claims, it is unclear how and why the heating element has internal stress.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the claimed limitation is related to the number of tin atoms. However, since claims 1 and 3 does not disclose the heater have tin or tin atoms, the number of tin atoms is nothing related to the heater. Therefore the number of tin atoms does not add any additional limitation to further limit the structure of the heater.

Regarding claim 5, the claimed limitation is related to the concentration of argon atoms. However, since claims 1 and 3 does not disclose the heater have atoms or argon atoms, the concentration of argon atoms is nothing related to the heater. Therefore the concentration of argon atoms does not add any additional limitation to further limit the structure of the heater.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kikkai (JPH0963754A) (cited in IDS) in view of Yano (JP 2017091858A) (cited in IDS).

    PNG
    media_image1.png
    739
    983
    media_image1.png
    Greyscale

Regarding claim 1, Kikkai teaches a heater comprising: 
a support (transparent substrate 2) that is made of an organic polymer (see para.[0029] “The transparent substrate 2 is a substrate having a light transmittance of 60% or more, preferably 70% or more, more preferably 80% or more in a visible light region having a wavelength of 400 nm to 800 nm, and is a glass plate or transparent. A plastic film or the like can be use”, wherein plastic is an organic polymer material.) and has a sheet shape (See fig.1, the substrate is a sheet shape): 
a heating element (transparent conductive film 3) that is a transparent conductive film made of a polycrystalline material containing indium oxide as a main component (see para.[0032] “Examples of the semiconductor thin film constituting the transparent conductive film 3 include thin films such as indium oxide, tin oxide, ITO (indium tin oxide), and IZO (indium tin oxide)”) and 
at least one pair of power supply electrode (electrodes 5 and 5’) in contact with the heating element (transparent conductive film 3) (See fig.2, electrodes 5 and 5’ are in contact with the transparent conductive film 3). 
wherein the heating element (transparent conductive film 3) has a thickness of more than 20 nm and not more than 100 nm (see para.[0032] “Examples of the semiconductor thin film constituting the transparent conductive film 3 include thin films such as indium oxide, tin oxide, ITO (indium tin oxide), and IZO (indium tin oxide). Its thickness is usually 10 to 1,000 nm, preferably 20 to 600 nm.” Hence the transparent conductive film 3 can be a thickness between 20nm and 100nm), and 
Kikkai does not explicitly teach the heating element has a specific resistance of 1.4 x 10-4 Ω·cm to 3 x 10-4 Ω·cm.
However, Yano teaches in the same filed of endeavor of a transparent conductive film (transparent conductive layer 7A) made of a polycrystalline material containing indium oxide (It is converted to crystalline transparent conductive layer 7A and second crystalline transparent conductive layer 7B), that is, crystalline ITO.) and the transparent conductive film has a specific resistance of 1.4 x 10-4 Ω·cm to 3 x 10-4 Ω·cm (See para.[0120] “The specific resistance of the first crystalline transparent conductive layer 7A is, for example, less than 2.5 × 10 -4 Ω · cm, preferably 2.3 × 10 -4 Ω · cm or less, and for example, 1. It is 0 × 10 -4 Ω · cm or more, preferably 1.8 × 10 -4 Ω · cm or more.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the transparent conductive film of Kikkai with the transparent conductive film has a specific resistance of 1.4 x 10-4 Ω·cm to 3 x 10-4 Ω·cm as taught by Yano, in order to provide an excellent resistance to the transparent conductive film (para.[0120] of Yano), since both Kikkai and Yano teach transparent conductive films made of polycrystalline material containing indium oxide, the resistance of the transparent conductive film is nothing more than a result effective variable able to be optimized, and result effective variable is predictable to one of ordinary skill in the art.

Regarding claim 2, Kikkai does not explicitly teach the heating element has a carrier density of 6 x 1020 cm-3 to 16 x 1020 cm-3.
However, Yano teaches in the same filed of endeavor of a transparent conductive film (transparent conductive layer 7A) made of a polycrystalline material containing indium oxide (see para.[0107] “It is converted to crystalline transparent conductive layer 7A and second crystalline transparent conductive layer 7B), that is, crystalline ITO.”) and the transparent conductive film has a carrier density of 6 x 1020 cm-3 to 16 x 1020 cm-3 (See para.[0123] “The carrier density of the first crystalline transparent conductive layer 7A is, for example, 90 × 10 19 / cm 3 or more, preferably 100 × 10 19 / cm 3 or more, and for example, 150 × 10 19 / cm 3 or less. , Preferably 120 × 10 19 / cm 3 or less.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the transparent conductive film of Kikkai with the transparent conductive film has a carrier density of 6 x 1020 cm-3 to 16 x 1020 cm-3 -taught by Yano, in order to provide a desired density to the transparent conductive film, since both Kikkai and Yano teach transparent conductive films made of polycrystalline material containing indium oxide, the carrier density of the transparent conductive film is nothing more than a result effective variable able to be optimized, and result effective variable is predictable to one of ordinary skill in the art.

Regarding claim 3, the modification of Kikkai and Yano teaches a ratio of the number of tin atoms to a sum of the number of indium atoms and the number of the tin atoms in the heating element is 0.04 to 0.15 [Examiner’s note: According to claims 1 and 3, the claimed invention heater is nothing related to the number of tin atoms or even tin. It appears a ratio of the number of tin atoms to a sum of the number of indium atoms and the number of the tin atoms is an arbitrary number.  Therefore, the claim does not add any additional limitation to further limit the structure of the heater.]

Regarding claim 5, the modification of Kikkai and Yano concentration of argon atoms contained in the heating element is 3.5 ppm or less on a mass basis [Examiner’s note: According to claims 1 and 5, the claimed invention heater is nothing related to concentration of argon atoms or even argon. It appears the concentration of argon is an arbitrary number.  Therefore, the claim does not add any additional limitation to further limit the structure of the heater.].

Regarding claim 7, Kikkai teaches the power supply electrodes (electrodes 5 and 5’) have a thickness of 1 µm or more (See para.[0053] “The thickness of the electrode 5 may be such that the transparent conductive film can pass a current sufficient to function as a heat generating surface, but is preferably 0.1 μm or more, preferably 0.5 to 100 μm, and more preferably 1 to 1. It is 50 μm, most preferably 5 to 20 μm.”).

Regarding claim 8, Kikkai teaches the support (transparent substrate 2) is made of at least one selected from the group consisting of polyethylene terephthalates, polyethylene naphthalates. polyimides, polycarbonates. polyolefins. polyether ether ketones, and aromatic polyamides (See para.[0029] “A plastic film or sheet is preferably used in terms of thinness, flexibility, impact resistance, continuous productivity and the like.Preferred plastic films or sheets include, for example, polyesters such as polyethylene terephthalate and polyethylene naphthalate, polyamides, polyethers, polysulphons, polyethersulphons, polycarbonates, polyarylates, polyetherimides, polyether ether ketones, polyimides, aramids, etc.”).


    PNG
    media_image2.png
    229
    427
    media_image2.png
    Greyscale

Regarding claim 9, Kikkai teaches a protective film (the top transparent protective plastic film 9; see fig.28) that is disposed closer to a second principal surface (top surface of transparent conductive film 3) than to a first principal surface (bottom surface of transparent conductive film 3), the first principal surface being a principal surface of the heating element (bottom surface of transparent conductive film 3) in contact with the support (transparent substrate 2) and the second principal surface (top surface of transparent conductive film 3) being a principal surface of the heating element located on a side opposite to the first principal surface (bottom surface of transparent conductive film 3); and 
a first adhesive layer (the top adhesive layer 8; see fig.28) that is disposed between the protective film (the top transparent protective plastic film 9; see fig.28) and the heating element  (transparent conductive film 3) in such a manner that the first adhesive layer is in contact with the protective film and the heating element (See fig.28).

Regarding claim 10, Kikkai teaches a separator (the bottom transparent protective plastic film 9; see fig.28) that is disposed closer to a fourth principal surface (bottom surface of transparent substrate 2) than to a third principal surface (top surface of transparent substrate 2), the third principal surface (top surface of transparent substrate 2) being a principal surface of the support with which the heating element is in contact and the fourth principal surface (bottom surface of transparent substrate 2) being a principal surface of the support located on a side opposite to the third principal surface (top surface of transparent substrate 2); and 
a second adhesive layer (the bottom adhesive layer 8; see fig.28) that is disposed between the separator (the bottom transparent protective plastic film 9; see fig.28) and the support (transparent substrate 2) in such a manner that the second adhesive layer is in contact with the separator and the support (See fig.28).

Regarding claim 11, Kikkai teaches a molded body (the bottom transparent protective plastic film 9; see fig.28) that is disposed closer to a fourth principal surface (bottom surface of transparent substrate 2) than to a third principal surface (top surface of transparent substrate 2), the third principal surface (top surface of transparent substrate 2) being a principal surface of the support with which the heating element is in contact and the fourth principal surface (bottom surface of transparent substrate 2) being a principal surface of the support located on a side opposite to the third principal surface (top surface of transparent substrate 2); and 
a second adhesive layer (the bottom adhesive layer 8; see fig.28) that is disposed between the molded body (the bottom transparent protective plastic film 9; see fig.28) and the support (transparent substrate 2) in such a manner that the second adhesive layer is in contact with the molded body and the support (See fig.28).

Regarding claim 12, the modification of Kikkai and Yano teaches in an apparatus configured to execute processing using near-infrared light within a wavelength range from 780 to 1500 nm. the heater is to be disposed on an optical path of the near-infrared light [Examiner’s note: This is merely a intended use of the heater. since the modification of Kikkai and Yano teaches every limitation of the heater, operator can use the heater in any apparatus.] 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Kikkai and Yano in view of Kajihara (US 2015/0086789).
Regarding claim 4, the modification of Kikkai and Yano does not explicitly teach crystal grains of the heating element have an average size of 150 nm to 500 nm, assuming that a size of each crystal grain is a diameter of a perfect circle having an area equal to a projected area of each crystal grain in a specific direction.
However, Kajihara teaches in the same filed of endeavor of a transparent conductive film (polycrystalline layer 3) made of a polycrystalline material containing indium oxide (see para.[0014] “a transparent conductive film 1 of the present embodiment includes a film base 2 and a polycrystalline layer 3 of indium tin oxide formed on the film base.") and crystal grains of the transparent conductive film has an average size of 150 nm to 500 nm (See para.[0020] “An average value of gain size for the polycrystalline layer 3 is 180 nm to 270 nm”), assuming that a size of each crystal grain is a diameter of a perfect circle having an area equal to a projected area of each crystal grain in a specific direction [Examiner’s note: The claim limitation is merely a assumption, therefore, it does not further limit the heater.].
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the transparent conductive film of the modification of Kikkai and Yano with the transparent conductive film has crystal grains of the transparent conductive film has an average size of 150 nm to 500 nm as taught by Kajihara, in order to provide a desired size of crystal grains of the transparent conductive film, since both Kikkai and Kajihara teach transparent conductive films made of polycrystalline material containing indium oxide, the size of crystal grains of the transparent conductive film is nothing more than a result effective variable able to be optimized, and result effective variable is predictable to one of ordinary skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Kikkai and Yano in view of Sasa (US 2016/0024640).
Regarding claim 6, the modification of Kikkai and Yano does not explicitly teach an internal stress of the heating element as measured by an X-ray stress measurement method is 20 to 650 MPa.
However, Sasa teaches in the same filed of endeavor of a transparent conductive film (transparent conductive coating 2) made of a polycrystalline material containing indium oxide (See para.[0063] The transparent conductive coating (2) is formed using an indium-based complex oxide including indium oxide and a tetravalent metal element oxide”) an internal stress of the transparent conductive film as measured by an X-ray stress measurement method is 20 to 650 MPa (See [0069] “The transparent conductive coating (2) has an internal stress of 700 MPa or less as determined by an X-ray stress measurement method. The internal stress is preferably 700 MPa or less, more preferably 600 MPa or less, in view of the reliability of mobility against heat and moisture.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the transparent conductive film of the modification of Kikkai and Yano with an internal stress of the transparent conductive film is 20 to 650 MPa as taught by Sasa, in order to improve the reliability of mobility against heat and moisture of the transparent conductive film (para.[0069] of Sasa), since both Kikkai and Sasa teach transparent conductive films made of polycrystalline material containing indium oxide, the internal stress of the transparent conductive film is nothing more than a result effective variable able to be optimized, and result effective variable is predictable to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761